MEMORANDUM **
Rashpal Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal proceedings to allow him to apply for adjustment of status. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
The sole basis for the BIA’s decision was that Singh’s motion to reopen was untimely. See 8 C.F.R. § 1003.2(c)(2). Singh does not raise the issue of timeliness in his opening brief, and so he has waived any challenge to the BIA’s order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
We lack jurisdiction to review Singh’s contentions regarding the BIA’s final removal order entered on August 19, 2002, because Singh did not file a timely petition for review of that order. See 8 U.S.C. § 1252(b); Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.